Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anvari et al.(2009/0253109).
Larkin et al.(2007/0156019).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:

1.  “an elongated member force feedback assembly housed within the cavity and 15 coupled to the elongated member, the elongated member force feedback assembly being configured to receive a control signal from the computing unit causing the elongated member force feedback assembly to apply a frictional force on the elongated member to provide haptic feedback to the user of the instrument when the computing unit detects a collision between at least one aspect of a patient anatomy and at least one of the tool 20 assembly and the elongated member in the virtual environment”, with all other limitation cited in claim.

15.  “generate the virtual environment and output an image of the virtual environment to the VR headset display, the virtual environment including a model of a patient anatomy and a model of the surgical tool assembly; receive the orientation and position information of the surgical tool assembly 5 and the elongated member and determine a surgical tool assembly location and orientation an elongated member location and orientation in the virtual environment; perform a physical simulation of the interaction between at least one of the surgical tool assembly and the elongated member and at least one aspect of the 10 patient anatomy; transmit a first control signal to cause the instrument to provide the frictional force haptic feedback to the elongated member based on the physical simulation of the interaction; and transmit a second control signal to cause the at least one robotic arm to 15 provide the applied force haptic feedback to the surgical tool assembly”, with all other limitation cited in claim.


22.  “determining, by a surgical physics simulator, interaction between a virtual representation of the physical instrument and the patient anatomy; generating haptic control signals based on the determined interaction; rendering, by the VR simulator, a virtual reality operating room scene that 20 corresponds to the medical procedure and indicates the interaction between the virtual representation of the physical instrument and the patient anatomy; displaying, by at least one of a virtual reality headset and a physical display, at least a portion of the rendered virtual reality operating room scene to the user; and 25 providing haptic feedback to the physical instrument using the haptic control signals”, with all other limitation cited in claim.

25.  “generate a virtual representation of the surgical tool assembly and the elongated member in the virtual environment based on the orientation and position information; determine an interaction between at least two of the virtual representation of the surgical tool assembly, the elongated member and the patient 25 anatomy; generate the haptics control signal based on the interaction; and display an image of at least a portion of the surgical tool assembly, the elongated member, and the patient anatomy in the virtual environment on at least one of the VR headset and the display”, with all other limitation cited in claim.
	
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
	Conclusion	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on MONDAY through FRIDAY  8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

INSA  SADIO
Primary Examiner
Art Unit 2628


/INSA SADIO/Primary Examiner, Art Unit 2628